On this day Wednesday the 30th day of July A.D. 1806 at the House of Samuel Abbott at 11 O’Clock in the forenoon personally appeared before *45me the Subscriber a Justice of the Peace in and for the said District of Mich-ilimackinack Daniel 0. Dunham proposed to be examined as a Witness. At the Same time appeared George Hoffman on the Part of the United States of America in this behalf & Toussaint Pothier the General Agent in this Part of the Country of the North West Company and the Special Agent of the said Company in this behalf. The said Daniel O. Dunham being duly Sworn deposes and Says that Some time last Summer he went with Mr Duncan who was also accompanied by Mr Park a Serjeant & Six Soldiers, To the Point Call’d Robinsons Folly. On our Way Mr Duncan explained his Reasons for going which I did not know when I left home. On our arrival we found I think two Boats in the Water, loaded and as I supposed resting on the Ground as I saw nothing to hold them, although they were I suppose Twenty feet from the Shore.
The Men who belonged to the Boats were on the Shore, Mr Duncan en-quired for the Master of the Boats, the Men told him he was in the Village & one of them went after him. We then waited I believe nearly three Quarters of an Hour when we saw Mr Germain Pothier and I believe three other Gentleman coming up to us. After they were Introduced to Mr Duncan he asked which of them had the Command of the Boats, Mr McCoy told him they were under his Charge. Mr Duncan then told him he was Sorry to Call on him in the Manner he had and asked him if the Goods were to be disposed of within the limits of the United States. Mr McCay said they were not. Mr Duncan then asked him if he was willing to Make Oath to it his answer was no I cannot perhaps I may sell a loaf of bread or a bottle of Whiskey to an Indian”. Mr Duncan told him that was always an exception and again asked him if he would make Oath that the Goods in his Batteau were not to be disposed of within the limits of the United States. He answered no I will do no Such thing. Well then says Mr Duncan I’ll seize the Goods & immediately ordered the Serjeant and the Soldiers to get into the Boats and row them round the Point into the Harbour. Mr McCoy at the Same time said to Mr Duncan well you may Seize the Goods You’ll Suffer the Consequences mind you take them on the Water. The Goods were then brought into the Harbour and Stored in the Public Store House.
Question by Mr Pothier. Did they appear to be in a Situation to proceed on their Journey, or to unload, & was there any Other preparations made to unload besides that of a fire to Cook the Mens Kettle.
Answer. They were in a Situation either to proceed or unload but I suppose they intended to proceed as they did not go into the Harbour I also saw a Tent pitched & I believe they were making preparations for Cooking.— & Further Sayeth Not.
D. O. Dunham
*46Sworn and Subscribed before me at my Chambers in Michilimackinac the thirtieth day of July in the Year of our Lord One Thousand Eight hundred & Six. Saml Abbott,
J.P.D.M

[In the handwriting of Samuel Abbott]